955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  County of Fairfax, Defendants-Appellees.
No. 91-2678.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 8, 1992.Decided Feb. 21, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-91-1067-A)
Charles William Levy, appellant pro se.
Andrea White Lee, Office of the Attorney General of Virginia, Richmond, Va., Edward Everett Rose, III, County Attorney's Office, Fairfax, Va., for appellees.
E.D.Va.
AFFIRMED.
OPINION
PER CURIAM:


1
Charles William Levy appeals from the district court's order dismissing Defendant Fairfax County from his suit filed pursuant to 42 U.S.C. § 1983 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Levy v. County of Fairfax, No. CA-91-1067-A (E.D.Va. Sept. 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Levy's voluntary dismissal without prejudice as to the remaining Defendant is not appealable.   See Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 555-56 (9th Cir.1986), cert. denied, 484 U.S. 822, and 484 U.S. 823 (1987)